                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


ROBERT L. MERIWETHER,

            Plaintiff,
                                                                    CIVIL ACTION NO.
v.                                                                5:18-cv-00126-TES-CHW
PA HOWARD, et al.,

            Defendants.


            ORDER REJECTING THE UNITED STATES MAGISTRATE JUDGE’S
                        REPORT AND RECOMMENDATION



            Before the Court is the United States Magistrate Judge’s Report and

 Recommendation (“R&R”) [Doc. 29] to deny Defendant Jessica Battle’s 1 Motion to

 Dismiss [Doc. 25] Plaintiff’s Section 1983 action against her. Defendant Battle seeks

 dismissal pursuant to the Prison Litigation Reform Act’s (“PLRA”) three-strikes rule

 arguing that Meriwether v. Rasnick, No. 1:00-CV-2952 (N.D. Ga. Dec. 8, 2000); Meriwether

 v. Baldwin, No. 1:00-CV-2953 (N.D. Ga. Dec. 8, 2000); and Meriwether v. Hayes, No. 1:00-

 CV-2954, 2 all constitute “strikes” under 28 U.S.C. § 1915(g). After reviewing the

 magistrate judge’s R&R, Defendant Battle timely filed her objection pursuant to 28 U.S.C.

 § 636(b)(1). As such, the district court conducted a de novo review of the portions of the



 1   Defendant Battle is the only remaining Defendant in this case. See [Docs. 8, 14].

 2   Collectively referred to as the “2000 Meriwether cases.”
R&R to which objection was made, and for the reasons discussed below, REJECTS the

magistrate judge’s R&R. 28 U.S.C. § 636(b)(1)(C).

       Precedent is clear that in “determining whether a prisoner has accrued three

strikes, ‘the [PLRA] instructs [courts] to consult the prior order that dismissed the action

or appeal and to identify the reasons that the court gave for dismissing it.’” [Doc. 29 at p.

2 (alterations in original) (quoting Daker v. Comm’r, Ga. Dep’t of Corr., 820 F.3d 1278, 1284

(11th Cir. 2016) (emphasis in original))]. In his R&R, the magistrate judge wrote that

“[c]ourts are not permitted to conclude that a case counts as a strike against a prisoner

‘based on [a] conclusion that the dismissing court could have dismissed it’” for one of the

grounds enumerated in § 1915(g). [Doc. 29 at pp. 2–3 (quoting Daker, 820 F.3d at 1284

(emphasis in original))]. Based on this, the magistrate judge concluded that because the

2000 Meriwether cases are not in the record for the Court’s review—to conclusively

determine whether a previous dismissing court’s reasoning for disposing of the cases can

constitute “strikes”—it cannot be said that those cases were dismissed under § 1915(g).

[Id. at p. 3]. This is undeniably true. The record before the magistrate judge, at the time

he issued his R&R, was not clear regarding the reasoning for the earlier dismissals of the

2000 Meriwether cases and whether those dismissals would count as “strikes” for

purposes of § 1915(g).

       In her Objection [Doc. 30], Defendant Battle urges the Court to take judicial notice

of a 2015 order from the Northern District of Georgia which indicated that “the dockets”



                                             2
for the 2000 Meriwether cases “were dismissed pursuant to 28 U.S.C. § 1915A and that all

count as ‘strikes’ under 1915(g).” [Doc. 30 at p. 2 (quoting [Doc. 25-3 at p. 3]) (italics in

original)]. Because the PLRA instructs courts to identify the reasoning on which a court

based a previous dismissal, rather than take judicial notice of the Order from the

Northern District of Georgia, the Court deferred ruling on the magistrate judge’s R&R

until Defendant Battle could supplement her Objection with the materials received from

the National Archives. See [Doc. 30 at pp. 3–4]. Two weeks after filing her initial Objection,

Defendant Battle supplemented her Objection by filing the archived record materials

related to the 2000 Meriwether cases from the Northern District of Georgia.

       A review of those materials shows that instead of filing a single, all-inclusive

lawsuit against three defendants, Plaintiff Meriwether filed three different lawsuits, with

three different case numbers, all of which were dismissed on the district court’s frivolity

review. See [Docs. 32-1, 32-2, 32-3]. In dismissing the three 2000 Meriwether cases, the

district court filed identical orders in each case reasoning that Meriwether failed to state

a claim upon which relief could be granted, one of the three bases of dismissal at the

PLRA’s frivolity-review stage. Given that the substance of these prior orders falls within

the ambit of 28 U.S.C. § 1915A, Plaintiff has incurred three strikes and the Court must

sustain Defendant Battle’s Objection. Accordingly, the Court REJECTS the United States

Magistrate Judge’s Report and Recommendation [Doc. 29] and GRANTS Defendant

Battle’s Motion to Dismiss [Doc. 25]. As there are no remaining Defendants in this case,



                                              3
the Court DIRECTS the Clerk of Court to close this case and to enter judgment

accordingly.

      SO ORDERED, this 14th day of March, 2019.




                                    S/ Tilman E. Self, III
                                    TILMAN E. SELF, III, JUDGE
                                    UNITED STATES DISTRICT COURT




                                       4
